Case 1:16-cv-10386-LTS Document 342-2 Filed 04/30/20 Page 1 of 4
        Case 1:16-cv-10386-LTS Document 342-2 Filed 04/30/20 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                  Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                  Plaintiffs,

           vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL

                                  Defendants.




         DECLARATION OF PAUL A. SASO IN SUPPORT OF DEFENDANTS’
        MOTION FOR PARIAL SUMMARY JUDGMENT AND IN OPPOSITION
         TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT


       I, Paul A. Saso, Esq., a member of the Bars of the States of New York and New Jersey,

and admitted pro hac vice to the Bar of this Court, declare under the penalty of perjury as

follows:

       1.        I am a Director with the law firm of Gibbons, P.C., co-counsel to defendants

Hewlett-Packard Financial Service Company, Hewlett-Packard Financial Services (India) Private

Limited HP Inc., Hewlett Packard Enterprise Company and David Gill in this matter. As such, I

am familiar with the facts set forth herein.




                                                                               2794827.1 108164-84842
        Case 1:16-cv-10386-LTS Document 342-2 Filed 04/30/20 Page 3 of 4




       2.      I submit this declaration in support of Defendants’ Motion for Partial Summary

Judgment and in opposition to Plaintiffs’ Motion for Partial Summary Judgment.

       3.      None of the April 2013 emails/privilege log entries cited by Plaintiffs [SOF ⁋ 49;

Dkt. No. 332 at 10 n.4, citing Privilege Log Entries 410, 414, 416-17, 420, 427, 427-31, 433 and

446] relate to the verification report understood to have been submitted by H3C to the Chinese

authorities (the “H3C Verification Report”) and relied upon by Plaintiffs’ expert, Dr. Fang.

       4.      Only two privilege log entries with the term “verification report” reference emails

related to the H3C Verification Report, which had previously been submitted to the PSB.

       5.      Both of those emails are from July 2013, and Plaintiffs cite only one of them. [Dkt.

No. 332 at 10 n.4, citing Privilege Log Entry 651.]

       I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.




Dated: April 30, 2020                                 By:   /s/ Paul A. Saso
                                                            Paul A. Saso, Esq.




                                                2
                                                                               2794827.1 108164-84842
       Case 1:16-cv-10386-LTS Document 342-2 Filed 04/30/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on
the Notice of Electronic Filing (NEF) on April 30, 2020.

                                           /s/Christina T. Lau
                                           Christina T. Lau




                                               3
                                                                            2794827.1 108164-84842
